Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 03/18/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
2.	Claims 1-8 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
4.	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to issuing a second plurality of commands from the controller to the memory to perform a second plurality of duty cycle monitor sequences with the duty cycle monitor to identify a third duty cycle adjuster code having third duty cycle results that are indeterminate and to further identify a fourth duty cycle adjuster code having fourth duty cycle results that are determinate, wherein the fourth duty cycle adjuster code is one step less than the third duty cycle adjuster code; and setting the duty cycle adjuster code to an intermediate step between the first duty cycle adjuster code and the third duty cycle adjuster code, wherein setting the duty cycle adjuster code comprises writing the duty cycle adjuster code to a register of the memory.
	With respect to dependent claims 2-8, since these claims are depending on claim 1, therefore claims 2-8 are allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Kim et al (Pub. No.:  US 2020/0133542).
		Kim et al (Pub. No.:  US 2020/0133542) shows the duty cycle code
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 



HY
03/26/2021
/HAN YANG/
Primary Examiner, Art Unit 2824
.